DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 3 June 2022.  Claims 1 and 2 have been amended.  Claims 3-5 are newly added.  Claims 1-5 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In light of the amendment to the claims filed on 3 June 2022, claims 1 and 2 are no longer interpreted under 35 U.S.C. 112(f).
	
Information Disclosure Statement
The information disclosure statement filed 14 June 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the English translation provided for Japanese Patent Publication JP 2018147443 is illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Applicant’s arguments, see Remarks, pg. 5, filed 3 June 2022, with respect to rejected claim 1 and 2 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments filed on 3 June 2022.  The rejections of claims 1 and 2 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 5, filed 3 June 2022, with respect to rejected claim 1 and 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 3 June 2022.  The rejections of claims 1 and 2 have been withdrawn. 

Applicant's arguments, see Remarks, pg. 5, filed 3 June 2022, with respect to rejected claim 1 and 2 under 35 U.S.C. 101 have been fully considered but they are not persuasive subsequent to further review of claim 1 by the Examiner.  

With respect to the Applicant’s argument, 
As discussed with the Examiner during the telephonic interview, the claims are amended to clarify that the first processor controls the operation of the machine tool when the operation state of the machine tool is determined to be abnormal. Support for this amendment is provided, for example, in [0029] of Applicant’s Published Application No. US 2020/0249650. As agreed during the telephonic interview, the claims of the application are now directed to a practical application and are therefore eligible under steps 2A and 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance.  (see Remarks, pg. 5, paragraph 6)  

The Examiner acknowledges the Applicant’s argument; and respectfully disagrees after further review of the claim limitation of “control”.

Subsequent to further consideration of the claimed limitation directed to “control”, the Examiner has determined the amendment fails to overcome the current 35 U.S.C. 101 rejection for the rational set forth below.  

Claim 3 stands objected to and claims 1-5 stand rejected under 35 U.S.C. 101.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 1 recites “an extraction pattern” in line 11 and claim 3 recites “an extraction pattern” in line 3.  Hence, the limitation of “an extraction pattern” in claim 3 should read “the extraction pattern” to reflect antecedence for the limitation of “an extraction pattern” in claim 1 and has been interpreted as such for the purpose of examination. 

Claim 3 includes an extra space between “pattern” and “based” in line 3.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a numerical control system, therefore is a machine, which is a statutory category of invention. 

At step 2A, prong one, the claim recites “extract state data from the state amount by using an extraction pattern based on the acquired context …”; “create a feature amount indicating a feature of the operation state of the machine tool from the extracted state data”; “calculate an evaluation value of the operation state of the machine tool based on the created feature amount”; and “determine the operation state of the machine tool based on the calculated evaluation value, wherein the operation state of the machine tool is determined to be normal or abnormal in accordance with the calculated evaluation value”.

	The limitation of “extract state data from the state amount by using an extraction pattern based on the acquired context …”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “extract(ing)” in the context of the claim encompasses assessing and selecting desired data from a group.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “create a feature amount indicating a feature of the operation state of the machine tool from the extracted state data”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “creat(ing)” in the context of the claim encompasses deciding on a desired characteristic for use in determining an operation state.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “calculate an evaluation value of the operation state of the machine tool based on the created feature amount” (U.S. Patent Publication No. 2020/0249650 A1, pg. 4, par. [0041] and [0042]) is a process performed by use of a mathematical calculation.  

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematically calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “determine the operation state of the machine tool based on the calculated evaluation value, … wherein the operation state of the machine tool is determined to be normal or abnormal in accordance with the calculated evaluation value”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determin(ing)” in the context of the claim encompasses evaluating a calculation result.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a machine tool”; “a plurality of processors”; “a first processor”; “a second processor”; and “control the operation of the machine tool when the operation state of the machine tool is abnormal”.  

The “machine tool” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “a plurality of processors”; “a first processor”; “a second processor”; and “control the operation of the machine tool when the operation state of the machine tool is abnormal” are recited at a high level of generality and so generically they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “a plurality of processors”; “a first processor”; “a second processor”; and “control the operation of the machine tool when the operation state of the machine tool is abnormal”, amount to no more than mere instructions to apply the exception using a generic computer component(s).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional element of the “machine tool” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 2 recites “… the second processor is further configured to store a plurality of extraction patterns associated with the context …” and further details “… the second processor extracts state data from the state amount by using an extraction pattern selected from the stored plurality of extraction patterns based on the acquired context …”.

At step 2A, prong one, the claim recites “… extracts state data from the state amount by using an extraction pattern … based on the acquired context …”.

	The limitation of “… extracts state data from the state amount by using an extraction pattern … based on the acquired context …”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “extract(ing)” in the context of the claim encompasses assessing and selecting desired data from a group.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “the second processor”; “… store a plurality of extraction patterns associated with the context …”; and  “… extracts state data … from the stored plurality of extraction patterns …”. 

The limitation of “the second processor” is recited at a high level of generality and so generically it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitations of “… store a plurality of extraction patterns associated with the context …”; and  “… extracts state data … from the stored plurality of extraction patterns …”.  The “stor(ing)” and “extract(ing)” are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “the second processor” amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The limitations of “… store a plurality of extraction patterns associated with the context …”; and  “… extracts state data … from the stored plurality of extraction patterns …”, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

Claim 3 recites “… the second processor is further configured to perform generation or update of an extraction pattern based on a context in the machining operation of the machine tool and a state amount of the operation state of the machine tool.”

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “the second processor”; and “… generation or update of an extraction pattern based on a context in the machining operation of the machine tool and a state amount of the operation state of the machine tool”. 

The limitation of “the second processor” is recited at a high level of generality and so generically it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “… generation or update of an extraction pattern…” represents mere data gathering that is necessary for use of the recited judicial exception, as “an extraction pattern” is used in the abstract process of “extract”.  The “generat(ing) or updat(ing)” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “the second processor” amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The limitation of “… generation or update of an extraction pattern…”, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

Claim 4 recites “…the second processor is further configured to notify an operator of an anomaly of the operation state of the machine tool when the operation state of the machine tool is determined to be abnormal”.

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “the second processor”; and “… notify an operator of an anomaly of the operation state of the machine tool when the operation state of the machine tool is determined to be abnormal”.

The limitation of “the second processor” is recited at a high level of generality and 
so generically it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “… notify an operator of an anomaly of the operation state of the machine tool when the operation state of the machine tool is determined to be abnormal” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).   

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “the second processor” amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The limitation of “… notify an operator of an anomaly of the operation state of the machine tool when the operation state of the machine tool is determined to be abnormal”, as discussed above, represent an insignificant extra-solution activity of outputting data.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

Claim 5 recites “a display, wherein the first processor is further configured to display on the display an immediate value or a history of evaluation values of the operation state of the machine tool”.

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a display”; “the first processor”; and “display on the display an immediate value or a history of evaluation values of the operation state of the machine tool”. 

The limitation of “a display” and “the first processor” are recited at a high level of generality and so generically it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “display on the display an immediate value or a history of evaluation values of the operation state of the machine tool” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of “a display” and “the second processor” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

With respect to the limitation of “display(ing)”, the courts have found limitations directed to displaying information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics. 

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring, fault detection and diagnosis systems.

U.S. Patent Publication No. 2017/0293862 A1 discloses a machine learning device and a machine learning method for learning fault prediction of a main shaft or a motor which drives the main shaft, and a fault prediction device and a fault prediction system including the machine learning device.

U.S. Patent Publication No. 2018/0075356 A1 discloses a method and apparatus for monitoring a system

	U.S. Patent Publication No. 2019/0179297 A1 discloses a diagnosis device, a learning device, and a diagnosis system.

WIPO Publication No. WO 2019/176699 A1 discloses an abnormality detection system.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117